FILED
                             NOT FOR PUBLICATION                            OCT 03 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BEGOIA MORGANDE,                                  No. 12-16267

                Petitioner - Appellant,           D.C. No. 2:07-cv-01824-MMS

  v.
                                                  MEMORANDUM *
JAMES E. TILTON; D. K. SISTO,
Warden,

                Respondents - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                     Mary M. Schroeder, Circuit Judge, Presiding **

                           Submitted September 24, 2013 ***

Before:         RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.




            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Mary M. Schroeder, Senior United States Circuit
Judge for the United States Court of Appeals for the Ninth Circuit, sitting by
designation.

       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      California state prisoner Begoia Morgande appeals pro se from the district

court’s order denying his motion to reopen the time to file an appeal of the

judgment. We affirm.

      Morgande contends the district court erred when it denied his motion to

reopen the time to file an appeal. We review for abuse of discretion. See United

States v. Withers, 638 F.3d 1055, 1061 (9th Cir. 2011). The district court did not

abuse its discretion when it denied Morgande’s motion under Federal Rule of

Appellate Procedure 4(a)(6) because it was filed more than two years after the

judgment had been entered. See Fed. R. App. P. 4(a)(6)(B); In re Stein, 197 F.3d

421, 425 (9th Cir. 1999) (district courts lack discretion to grant motions to reopen

filed outside the 180-day period in Rule 4(a)(6)(B) even if appellant did not receive

notice of the judgment).

      We construe Morgande’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R. 22-

1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      AFFIRMED.




                                          2                                    12-16267